 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MIKE WILLIAMS MELENDEZ,                           No. 2:19-cv-2225 MCE DB
12                      Plaintiff,
13          v.                                         ORDER
14   UNKNOWN,
15                      Defendant.
16

17          On November 4, 2019, a letter filed by plaintiff, a state prisoner at California Medical

18   Facility, was docketed. (See ECF No. 1). In the letter, plaintiff stated that he intended to commit

19   suicide because his request for mental health treatment had been ignored. (Id.). In response, on

20   November 6, 2019, the court ordered the Office of the Attorney General to forward plaintiff’s

21   letter to the appropriate mental health and correctional staff at the prison. (See ECF No. 3).

22          Construing plaintiff’s letter very liberally, it is possible that plaintiff may have been

23   simultaneously raising an Eighth Amendment deliberate indifference claim. However, the letter

24   was not filed on this court’s civil rights complaint form, nor was it accompanied by the requisite

25   application to proceed in forma pauperis. (See generally ECF No. 1).

26          Since plaintiff filed his letter, he has filed no other pleadings. In order to commence an

27   action, plaintiff must file a complaint as required by Rule 3 of the Federal Rules of Civil

28   Procedure, and plaintiff must either pay the required filing fee or file an application requesting
                                                       1
 1   leave to proceed in forma pauperis.1 See 28 U.S.C. §§ 1914(a), 1915(a). The court will not issue

 2   any orders granting or denying relief until an action has been properly commenced. Therefore,

 3   plaintiff will be provided the opportunity to file a complaint, and to submit an application

 4   requesting leave to proceed in forma pauperis or to submit the appropriate filing fee.

 5           In accordance with the above, IT IS HEREBY ORDERED that:

 6           1. Plaintiff is granted thirty days from the date of service of this order to file a complaint

 7   that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil Procedure,

 8   and the Local Rules of Practice; the complaint must bear the docket number assigned this case;

 9   plaintiff must file an original and two copies of the complaint;

10           2. Plaintiff shall also submit, within thirty days from the date of this order, the

11   application to proceed in forma pauperis on the form provided by the Clerk of Court, or the filing

12   fee in the amount of $400.00.2 Plaintiff’s failure to comply with this order will result in a

13   recommendation that this matter be dismissed, and

14           3. The Clerk of the Court is directed to send plaintiff the court’s form for filing a civil

15   rights action, and the application to proceed in forma pauperis by a prisoner.

16   Dated: December 4, 2019

17

18

19

20
21   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/mele2225.nocompl(2)
22

23

24

25
     1
26     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments.
     2
27      The $400.00 is comprised of the $350.00 filing fee and a $50.00 administrative fee. If plaintiff
     is granted leave to proceed in forma pauperis, plaintiff is not required to pay the $50.00
28   administrative fee.
                                                         2
